Citation Nr: 1419454	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-29 420	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome (CTS).

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected migraine headaches prior to May 27, 2011, and to an evaluation in excess of 30 percent beginning May 27, 2011.

3.  Entitlement to an evaluation in excess of 20 percent for the service-connected status post discectomy L5-S1 with history of traumatic arthritis. 

4.  Entitlement to a compensable evaluation for the service-connected right lower extremity sciatica prior to May 24, 2011, and to an evaluation in excess of 10 percent beginning May 24, 2011.

5.  Entitlement to a compensable evaluation for the service-connected left lower extremity sciatica prior to May 24, 2011, and to an evaluation in excess of 10 percent beginning May 24, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from July 1974 to August 1994.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.

In May 2012, a Board videoconference hearing was conducted before the undersigned who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  

In August 2012, the Board denied the Veteran's claim for an increased evaluation for the service-connected migraine headaches.  The Board also remanded the remaining claims for additional development.  Those remanded claims have now been returned to the Board for appellate review.

The Veteran appealed the Board's denial of an increased rating for the service-connected migraine headaches to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court issued an order that vacated only that portion of the August 2012 Board decision relating to the migraine increased rating claim and remanded that matter for readjudication consistent with the instructions outlined in the Joint Motion for Partial Remand filed by the parties in May 2013. 

In addition to the paper claims files, there is an electronic file associated with the claims.  The electronic file does currently contain evidence pertinent to the claims - namely, the January 2014 Informal Hearing Presentation from the appellant's representative.

The increased rating issues are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's right carpal tunnel syndrome (CTS) is etiologically related to her service.


CONCLUSION OF LAW

The criteria for the entitlement to service connection for right CTS have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given the favorable disposition as to the claim for service connection for right CTS, the Board finds that any defect in the notice or assistance provided to the Veteran in connection with that claim constituted harmless error.

The Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including organic diseases of the nervous system) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

The appellant contends that her right CTS was caused by repetitive motion with the use of tools during her long career in the Air Force as an aircraft mechanic.  She presented testimony to that effect during her May 2012 Board videoconference hearing.  The appellant also testified that she had been treated for complaints relating to her right hand during service and that she had been advised after service that her right CTS was related to her work as a mechanic in service.

Review of the appellant's service medical treatment records reveals that she complained of pain in her right shoulder with numbness and tingling in her right arm in October 1989.  In November 1989, the appellant again sought treatment and reported that her right arm, thumb, second finger and third finger were still numb.  She also reported experiencing tingling.  Brachial plexitis was suspected; the appellant was placed on profile and she underwent physical therapy.  In July 1992, she was assessed with tendonitis after she sought treatment for complaints of right elbow pain with numbness and tingling to the fingers.  She was referred to physical therapy and a right elbow splint was supplied.  Radiographic examination of the right elbow was negative.  In August 1992, the appellant reported some improvement, but continued to complain of right hand numbness.  On physical examination, the Tinel's sign was negative and the Phalen's sign was positive.  The clinical impression was lateral epicondylitis and CTS.  In April 1993, the appellant was again seen for continuing elbow pain.  The clinical assessment was tendonitis.  The appellant underwent a service separation examination in April 1994; no right hand or wrist abnormality was noted.  The appellant underwent a VA medical examination in November 1994; she did not complain of any right hand or wrist problems and no right upper extremity abnormality was noted on examination.

The Veteran submitted a claim for service connection for CTS in January 2007.  Review of her post-service medical records reveals that she underwent an electromyography study of both hands at the Jeff Anderson Regional Medical Center.  The October 2001 test results were normal, including for the left and right median and ulnar nerves; the associated report indicates that there was no electrophysiologic evidence of carpal tunnel syndrome, polyneuropathy or radiculopathy.  There was a recommendation to repeat the study in two to four months if the Veteran's symptoms persisted.  

The appellant underwent a VA medical examination in September 2003.  She complained of numbness in her hands, but neither hand or wrist was examined at that time.  A January 2004 VA neurosurgery consultation report documents that the appellant had a long-standing history of neck and shoulder pain along with numbness of the entire right arm extending to all fingers of the right hand.  The clinical impression was cervical spondylosis without myelopathy or radiculopathy.  

Private treatment records reveal that the appellant underwent nerve conduction testing in June 2006; the results were abnormal.  The results were described as indicative of right carpal tunnel syndrome.  An April 2007 VA neurosurgery consultation note indicates that the appellant was working as an aircraft mechanic and that she had experienced weakness in her grip and bilateral arm pain that radiated from the lateral arms down to the elbows over the previous several months.  The clinical assessment was possible early myelopathy versus CTS; electromyography and nerve conduction velocity studies were planned.  

Private treatment records, dated in June 2007, indicate that the appellant presented with upper extremity pain and paresthesia, mostly on the right side.  The treating physician stated that it had been documented in the past that the appellant had carpal tunnel syndrome and that she was going to VA for repeat electromyography studies.  The doctor also stated that the nature of the appellant's work as an aircraft mechanic strongly suggested that her condition was related to her military service.  In May 2009, this physician operated on the appellant and performed a right carpal tunnel decompression.

A September 2007 VA neurosurgery outpatient note indicates that the appellant was currently an auto mechanic who complained of pain in both hands, worse on the right, which had been progressive over the previous several months.  The clinical impression was possible carpal tunnel syndrome.  It was noted that the electroneuromyography (ENMG) was negative while the physical examination of the appellant was consistent with CTS.

The appellant's claims file was reviewed by a VA neurologist in September 2012; he indicated that the date of the diagnosis of CTS for the appellant was June 2006.  The doctor stated that the first mention of right hand numbness occurred in September 2003.  The appellant reported that she was experiencing sharp pains in the palms that shot up the wrists.  She said her surgery in 2009 improved but did not eliminate her symptoms.  The doctor opined that the normal electrophysiology results of 2001 indicated it was unlikely that the appellant's in-service repetitive hand activity caused her present CTS.  Rather he attributed the CTS to the continued repetitive hand motion activity that occurred in the years beyond 2001.

The Board notes that the September 2012 VA examiner did not discuss the appellant's service medical records, to include her complaints of right hand numbness and the August 1992 diagnosis of CTS in the right hand.  In addition, the examiner failed to explain why, if repetitive hand actions can cause CTS, none of the repetitive hand actions the appellant performed between 1974 and 1994 played any part in the subsequent development of CTS.  A medical examination has been found inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As it appears that the examiner's opinion was based on, at best, an incomplete review of the records in the claims file, examiner's opinion is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that she currently suffers from right CTS, and that she served as an aircraft mechanic during her 20-year career in the Air Force, that she was seen on multiple occasions between 1989 and 1993 for complaints of numbness in her right arm/hand, that she was diagnosed in service with right CTS and that she has stated that she has experienced problems with right arm/hand numbness since service.  In addition, a VA neurologist has indicated that the repetitive hand actions of an aircraft mechanic can lead to CTS.  

The negative evidence of record consists of negative electrodiagnostic testing in 2001, and in 2007, and no record of complaints of right hand or wrist symptoms between 1994 and 2001, including the negative November 1994 VA medical examination.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence of record in the present case, at the very least, there is an approximate balance of evidence both for and against the claim that the appellant's right CTS is etiologically related to her military service, including her 20 years as an Air Force aircraft mechanic.  As per 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, all reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for right CTS is warranted.  


ORDER

Entitlement to service connection for right carpal tunnel syndrome is granted.


REMAND

In December 2013, the appellant asked that VA obtain VA treatment records and records from the private provider IMC.  The appellant also stated that she wanted the case remanded so that the AOJ could consider those records.

In February 2014, the appellant submitted documents showing that she had been granted Social Security Administration (SSA) disability benefits effective in September 2009.  Consideration of service-connected disability is reflected in the SSA Administrative Law Judge (ALJ) decision.  None of the associated records have been included in the evidence of record.  

VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

When VA has actual notice that a claimant is receiving disability benefits from the Social Security Administration (SSA), the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For the purpose of 38 U.S.C.A. § 5103A, relevant records are defined as those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate a veteran's claim.  Id. at 1321.  

On remand, the appellant's SSA records, her outstanding VA treatment records and her outstanding private treatment records should be obtained.  All records obtained are to be associated with the claims file.

Review of the September 2012 VA neurological examination indicates that the appellant suffers from mild and incomplete paralysis of multiple nerves in each lower extremity, but is unclear which of these nerves are related to the service-connected lumbar spine disability.  In addition, the examiner stated that there were no scars related to the lumbar spine disability but review of the evidence of record reflects that the appellant did undergo a discectomy at L5-S1.  Furthermore, the September 2012 VA orthopedic examiner only noted sensory deficits in one lower extremity while the neurological examination observed sensory deficits in both lower extremities.  In Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; specifically, it needs to be determined which lower extremity nerves have deficits due to the lumbar spine disability and to what extent.  On remand, the appellant should be afforded a VA examination.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statute and regulation is completed.  

2.  Obtain all clinical records not already of record concerning treatment for the appellant's headaches and lumbar spine from 2007 to the present, by all pertinent providers, including VA and private providers such as IMC.  The appellant must be requested to sign and submit appropriate consent forms to release any private medical records to VA.  Any records obtained must be associated with the claims file.

3.  Contact the Social Security Administration to obtain all the medical records associated with the appellant's initial application for benefits, as well as any Social Security Administration Administrative Law Judge decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her representative must also be informed of the negative results and be given an opportunity to secure the records.

5.  After completing the above development, schedule the appellant for examination by a neurologist; if possible, the examination should be performed by a neurologist who has not previously examined the appellant.  The purpose of the examination is to determine the extent and severity of all service-connected lumbar spine neuropathy and scarring.  

The entire claims file (i.e. the paper claims file and any medical records contained in the electronic file or CAPRI), including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to the electronic file, any relevant treatment records contained in the electronic file that are not available on CAPRI must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must provide identification of all nerves affected by the spinal disability, as well as identification of the degree of any functional impairment caused by any such manifestations.  All indicated special studies must be accomplished and the physician must set forth reasoning underlying the final diagnoses.

Based on the review of the record and the examination of the appellant, the physician must identify any symptoms due to disc syndrome and/or stenosis of the lumbar spine and describe the nerve(s) affected, or seemingly affected, by nerve root compression, if any.  The neurologist must state whether any diagnosed disc bugling and/or spinal stenosis is related to the service-connected lumbar spine disability. 

The neurologist must also note the total duration of any incapacitating episodes of disc syndrome in the lumbar spine, if any.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The examiner must also address lower extremity radiculopathy.  38 C.F.R. § 4.124a includes the criteria applicable to rating the level of disability caused by lower extremity radiculopathy.  These Diagnostic Codes distinguish the type of paralysis into two parts -- complete and incomplete paralysis.  Under incomplete paralysis, the type of paralysis is further broken down into three categories: severe, moderate, and mild.  With these categories in mind, the examiner must classify the impairment(s) from any right and left lower extremity neuropathy, distinguishing among the categories and identifying each nerve or group of nerves affected.

If the examiner uses results obtained from an EMG and/or nerve conduction velocity tests or other such tests, the examiner must explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  The examiner must also explain the meaning of any abnormal results that are obtained.  The examiner must explain how any abnormal figure classifies the appellant as having mild, moderate, or severe incomplete paralysis or complete paralysis with respect to each affected nerve.

Also, the physician must explain whether the radiculopathy affects the motor and/or sensory nerves, and which nerves it affects.  The examiner must explain why the clinical findings show mild, moderate, severe incomplete paralysis or complete paralysis.  The examiner is further requested to explain in detail what limitation of motion and function is caused by any identified right or left lower extremity radiculopathy.  The examiner must specifically explain which nerves of the right and left lower extremities are affected.  The neurologist must report whether the appellant suffers from any associated tics, pain, numbness, foot drop, muscle weakness and/or atrophy as well as to record the appellant's ranges of motion for each joint found to be affected by the neuropathy (i.e., knees, ankles etc.), with each of the normal ranges of motion indicated in degrees. 

Specific findings must also be made with respect to the location, size and shape of the scar(s) from any lumbar spine surgery (L5-S1 discectomy) with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment. 

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the record must indicate whether the notification letter was returned as undeliverable.

7.  Upon receipt of the VA examiner's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

8.  If any additional development is necessary to re-adjudicate any issue, especially in light of any newly received records, that development must be done.

9.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issues on appeal.  Ensure that all applicable Diagnostic Codes are considered.

10.  If any benefit sought on appeal remains denied, the appellant and her representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


